                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

IN RE:
FIDDLER’S CREEK, LLC,
and its twenty-seven subsidiaries
and affiliates,

          Debtors.
______________________________/

PEPI CAPITAL, L.P.,

            Appellant,
                                    Case No.        8:19-cv-8-T-33
v.                                  Bankr. No.    8:10-bk-3846-CPM
                                    Adv. Pro. No. 8:11-ap-809-CPM
FIDDLER’S CREEK, LLC,
its twenty-seven subsidiaries
and affiliates, and GULF BAY
CAPITAL, INC.,

          Appellees.
______________________________/

                                  ORDER

     This matter comes before the Court pursuant to Appellee

Fiddler’s   Creek,   LLC,   its    twenty-seven   subsidiaries   and

affiliates, and Gulf Bay Capital, Inc.’s (“Debtors”) Motion

for Rehearing (Doc. # 33), filed on May 28, 2019. Appellant

PEPI Capital, L.P., responded in opposition on June 13, 2019.

(Doc. # 38). For the reasons that follow, the Motion is

denied.




                                    1
I.   Background

     An in-depth review of the history of this case is

unnecessary.   Suffice    it    to   say   that    PEPI   appealed     the

bankruptcy court’s summary judgment order in the adversary

proceeding, as well as the bankruptcy court’s subsequent

orders and final judgment resolving the counterclaims and

third-party claims not addressed in the summary judgment

order. (Doc. ## 1, 23). PEPI challenged the bankruptcy court’s

rulings on numerous issues related to the Commitment Letter,

including    the   bankruptcy    court’s     holding      that     “PEPI’s

unequivocal refusal to provide the written confirmation that

its due diligence was completed was a prospective breach of

contract, releasing Debtors from any further obligations

under the Commitment Letter.” (Doc. # 7-136 at 31).

     On May 13, 2019, this Court reversed and remanded the

bankruptcy court’s orders on numerous grounds, including that

the bankruptcy court erred in interpreting the Commitment

Letter’s    termination   provision.       (Doc.   #   30).      Regarding

whether the termination provision of the Commitment Letter

required a written due diligence sign off, this Court agreed

with PEPI that “the termination provision is not ambiguous

and did not require a written due diligence sign off as a

matter of law.” (Id. at 51). Thus, the Court concluded: “[t]he


                                     2
bankruptcy court erred in concluding that a written due

diligence sign off was a required precedent to filing for

bankruptcy under the Commitment Letter.” (Id.).

      Then, on May 28, 2019, Debtors moved for reconsideration

as to the Court’s ruling on the written due diligence sign

off issue. (Doc. # 33). Debtors “seek rehearing as to the

Court’s determination in Part II(D) of its Order that ‘the

termination   provision   [in   the   Commitment   Letter]   is   not

ambiguous and did not require a written due diligence sign

off as a matter of law.’” (Id. at 2). Debtors ask this Court

to “clarify and revise its Order to provide for a remand of

all of the issues, including the issue of the ambiguity of

the termination provision so that it can be fully and fairly

considered and decided by the trial court in the              first

instance with the other issues on remand.” (Id. at 3).

      PEPI has responded, (Doc. # 38), and the Motion is ripe

for review.

II.   Discussion

      “There are three major recognized justifications for

reconsideration: ‘(1) an intervening change in controlling

law; (2) the availability of new evidence; and (3) the need

to correct clear error or to prevent manifest injustice.’”

Franklin v. Anderson Media, No. 8:10-cv-2935-T-33MAP, 2011 WL


                                 3
5903557, at *1 (M.D. Fla. Nov. 25, 2011)(citation omitted).

“A motion for reconsideration cannot be used ‘to relitigate

old matters, raise argument or present evidence that could

have been raised prior to the entry of judgment.’” Richardson

v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010)(citation

omitted).

       Debtors     have   not   raised   sufficient        grounds      for

reconsideration or modification of this Court’s Order. This

Court did not misunderstand the bankruptcy court’s summary

judgment order. In its summary judgment order, the bankruptcy

court wrote that a written due diligence sign off was “an

obligation arising from the Commitment Letter.” (Doc. # 7-

136 at 30). The bankruptcy court stated that the parenthetical

phrase in the termination provision concerning due diligence

“called for a bankruptcy filing deadline, to be triggered by

the written notice indicating that PEPI was ready to proceed

with   the   DIP    loan.”   (Id.).    The    bankruptcy        court   also

emphasized Debtors’ position that they needed a “written

sign-off, as assurance that the DIP Loan was ready to go,

before the Chapter 11 filings.”              (Id.   at   30).    Thus, the

bankruptcy court concluded: “PEPI’s unequivocal refusal to

provide the written confirmation that its due diligence was

completed was a prospective breach of contract, releasing


                                   4
Debtors from any further obligations under the Commitment

Letter.” (Id. at 31); see also (Id.)(“conclud[ing] that PEPI

effectively     repudiated       its       obligation    to   confirm     the

completion of due diligence prior to the Debtors’ Chapter 11

filings”).

      In short, the bankruptcy court’s ruling was that PEPI

was   obligated   under    the    Commitment       Letter’s      termination

provision to provide Debtors a written due diligence sign off

before Debtors would file for bankruptcy. Thus, this Court

was faced with this question: Did the termination provision

of the Commitment Letter require PEPI to provide Debtors a

written due diligence sign off, as the bankruptcy court held?

The Court answered that question in the negative.

      Nothing in Debtors’ Motion changes the Court’s analysis.

While Debtors argue that the issue of whether the Commitment

Letter’s     termination     provision        is   ambiguous     should    be

remanded   to   the   bankruptcy       court,      the   Court   disagrees.

Throughout this appeal — and below in the bankruptcy court —

PEPI argued that the termination provision was unambiguous

and did not require a written due diligence sign off. See,

e.g., (Doc. # 23 at 45-53); (Doc. # 28 at 17-19); (Doc. # 7-

4 at 2); (Doc. # 7-109 at 11, 42-44); (Doc. # 7-122 at 101);

(Doc. # 7-123 at 40); (Doc. # 7-135 at 28). Indeed, the


                                       5
bankruptcy court never held the termination provision of the

Commitment Letter was ambiguous. Rather, the bankruptcy court

held   that   the   termination    provision   clearly   required   a

written due diligence sign off.

       So, this Court analyzed the bankruptcy court’s finding

with the same understanding apparently held by the bankruptcy

court — that the relevant term of the Commitment Letter was

unambiguous. And, upon review of the Commitment Letter, the

Court held that the termination provision was unambiguous as

a matter of law regarding a written due diligence sign off.

See Nat’l Fire Ins. Co. of Hartford v. Fortune Const. Co.,

320 F.3d 1260, 1267 (11th Cir. 2003)(“[D]e novo review is

appropriate    when   addressing    the   construction   of   written

contracts.”). But the Court disagreed with the bankruptcy

court on whether a written due diligence sign off was required

under the unambiguous provision. Thus, the Court reversed the

bankruptcy court’s finding.

       So, to reiterate, the Court ruled that “the termination

provision is not ambiguous and did not require a written due

diligence sign off as a matter of law” and “[t]he bankruptcy

court erred in concluding that a written due diligence sign

off was a required precedent to filing for bankruptcy under

the Commitment Letter.” (Doc. # 30 at 51). The Court declines


                                   6
both Debtors’ and PEPI’s invitations to elaborate further on

the issue. The Court will not alter its prior ruling by

remanding all issues related to the termination provision to

the bankruptcy court, as Debtors request. (Doc. # 33 at 3).

Nor will the Court expand its ruling by holding that an oral

due diligence sign off was not required under the Commitment

Letter either, as PEPI requests. (Doc. # 38 at 5).

    Accordingly, it is now

    ORDERED, ADJUDGED, and DECREED:

    Appellee Debtors’ Motion for Rehearing (Doc. # 33) is

DENIED.

    DONE and ORDERED in Chambers in Tampa, Florida, this

18th day of June, 2019.




                             7
